--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
            Applicant’s response dated February 28, 2022, to the restriction requirement dated, is acknowledged. 
Priority 
	This application claims benefit in provisional application 62/677,939 filed on 05/30/2018.
Claim Status
Claims 1-27 are pending. Claims 1-20 are examined. Claims 21-27 are withdrawn. 
Election/Restriction
Applicant’s election with traverse of Group I (Claims 1-20), drawn to methods for modifying a surface, in the reply filed on 02/28/2022, is acknowledged. 
The traversal is on the grounds that Group I and Group II have elements in common, and both groups can be searched together without serious burden.  
            Applicants arguments were fully considered, however they were not found persuasive because groups were shown to be patentably distinct and search burden is not the only criterion for restriction requirement. Also, a product is broader in scope than a method of making the 
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 21-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being withdrawn to a non-elected invention, and non-elected species of the invention, there being no allowable generic or linking claims. Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.). 
            Response to the restriction requirement of 12/29/2021 was timely filed. 
Claims 1-20 are examined on the merits.
Claim Objections
Claims 6 and 18 are objected to because the claims recite four peptides, each having greater than 3 amino acids, without a corresponding SEQ ID NO. Appropriate correction is required. 
Claims 5, 6, 8, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Based on the prior art of record, it would not have been obvious to the skilled artisan to modify the teachings of Messersmith modified with Kim in order to arrive at the method of claims 5, 6, 8, 17, and 18. 
Claim Rejections – 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 9, 14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2 and 14 are indefinite because it is not clear if the listed elements are alternatives of each other or all required. The claims recite that the hydrophobic surface comprises a list of polymers and combinations thereof, which implies that all are required. However, the use of “combinations thereof” implies that the recited elements are alternatives. To obviate the ground of rejection it is recommended to replace “and combinations thereof” with “or combinations thereof”. 
The term “low” in claims 7 and 19 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unknown what molecular weights are encompassed by low molecular weight. 
The terms “large” and “small” in claim 9 are relative terms which render the claim indefinite. The terms “large” and “small” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unknown what diameters are encompassed by large and small.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 10-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Messersmith (US 2008/0149566 A1 Published June 26, 2008) and Kim (US 2005/0027364 A1 Published February 3, 2005).
The claims encompass methods of modifying a surface.
The teachings of Messersmith are related to a method of modifying a surface with multifunctional biocoatings. The method comprises contacting at least a portion of a substrate with an alkaline solution comprising a surface-modifying agent (SMA) such as dopamine so as to modify the substrate surface to include at least one reactive moiety (Abstract). In a preferred embodiment, the substrate is modified by contacting at least a portion of the substrate with dopamine (paragraph 0098). Substrates treated with dopamine are reactive with organic heteroatoms such as amine or thiol (paragraphs 0099-0100). Suitable substrates include polyurethane, poly(lactic acid), poly(lactic-co-glycolic acid), and Teflon (paragraph 0119). In another embodiment, the substrate can instead or in addition be pretreated to enhance surface 
The teachings of Messersmith and Kim are related to methods of treating a surface of a substrate with plasma, and it would have been obvious to have combined their teachings because they are in the same field of endeavor. Regarding claims 1 and 2, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface of a polytetrafluoroethylene substrate comprising the 
Limitations of claims 1 and 12 are met because poly(tetrafluoroethylene) substrate comprises a hydrophobic surface, which is treated with oxygen plasma, followed by coating with a solution comprising dopamine, followed by coating with NH2-PEG-NH2 to form a polymer coating, followed by contacting fibroblasts suspended in Dulbecco’s Modified Eagle’s medium. DMEM is known to comprise an aqueous solution of vitamins including folic acid and amino acids including histidine. Contents of DMEM would have been immobilized on the PEG coating once the coating and fibroblast cells suspended in DMEM were contacted. 
Alternatively, it would have been obvious to have modified the surface of a PTFE substrate as described above by using a histidine peptide as the amine containing polymer, and 
Regarding claim 2, prior art teaches PTFE.
	Regarding claims 3 and 15, Messersmith does not teach suitable concentrations of NH2-PEG-NH2 in solution and histidine peptide in solution. Example 6 teaches using a solution comprising 2 mg/mL of mPEG-NH2. Example 11 teaches using 0.001-2 mg/mL of thiolated hyaluronic acid (paragraph 0195). It would have been obvious to have formed a solution of NH2-PEG-NH2, or histidine, in the range of 0.001-2 mg/mL with a reasonable expectation of success because Messersmith teaches said range of concentrations as suitable. The claimed concentration range is obvious because it overlaps with the prior art range. 
	Regarding claim 4, DMEM comprises at least two bioactive molecules.
	Regarding claims 10 and 11, the prior art teaches seeding fibroblast cells. 
	Regarding claim 13, a PTFE substrate is plastic. 
	Regarding claim 14, a PTFE substrate comprises a PTFE on its surface rendering the surface hydrophobic.  

 	Regarding claim 12, the prior art teaches seeding fibroblast cells. 
	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617